





CITATION: 1455293 Ontario
      Inc. v. Virani, 2011 ONCA 175



DATE:20110304



DOCKET: C52823



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Juriansz JJ.A.



BETWEEN:



1455293 Ontario Inc., Save on Auto Inc. and Ali
          Sepehripour



Plaintiffs (Respondents)



and



Dr. Mirza R. Virani and Alice Virani



Defendants (Appellant)



Morris Trent and Darren J. Smith, for the appellant



Kimberly Boara Alexander, for the respondents



Heard and endorsed: March 3, 2011



On appeal from the judgment of Justice Michael A. Penny of the
          Superior Court of Justice, dated September 22, 201.



APPEAL BOOK ENDORSEMENT



[1]

Despite Mr. Morris full and complete submissions, we are not persuaded
    that the motion judge erred in granting partial summary judgment. Based on the
    record, including the appellants own admissions, the motion judge properly
    concluded that there was no basis to set aside the bargain struck by the
    parties on account of duress. Accordingly, there was no genuine issue for
    trial. The partial summary judgment is not, in our view, an impediment to the
    trial of the remaining issues between the parties and certainly presents no
    basis for holding up the judgment to which the respondent is entitled.

[2]

Accordingly, the appeal is dismissed.

[3]

Costs to the respondent fixed at $6,500 inclusive of applicable taxes
    and disbursements payable by the appellant Dr. Virani.


